

	

		II

		109th CONGRESS

		1st Session

		S. 122

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To abolish the death penalty under Federal

		  law.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Death Penalty Abolition Act of

			 2005.

		2.Repeal of

			 Federal laws providing for the death penalty

			(a)Homicide-Related

			 offenses

				(1)Murder related

			 to the smuggling of aliensSection 274(a)(1)(B)(iv)

			 of the Immigration and Nationality Act

			 (8

			 U.S.C. 1324(a)(1)(B)(iv)) is amended by striking

			 punished by death or.

				(2)Destruction of

			 aircraft, motor vehicles, or related facilities resulting in

			 deathSection 34 of title 18, United States Code, is amended by

			 striking to the death penalty or.

				(3)Murder

			 committed during a drug-related drive-by shootingSection

			 36(b)(2)(A) of title 18, United States Code, is amended by striking

			 death or.

				(4)Murder

			 committed at an airport serving international civil

			 aviationSection 37(a) of title 18, United States Code, is

			 amended, in the matter following paragraph (2), by striking punished by

			 death or.

				(5)Civil rights

			 offenses resulting in deathChapter 13 of title 18, United States

			 Code, is amended—

					(A)in section 241,

			 by striking , or may be sentenced to death;

					(B)in section 242,

			 by striking , or may be sentenced to death;

					(C)in section

			 245(b), by striking , or may be sentenced to death; and

					(D)in section

			 247(d)(1), by striking , or may be sentenced to death.

					(6)Murder of a

			 member of congress, an important executive official, or a supreme court

			 justiceSection 351 of title 18, United States Code, is

			 amended—

					(A)in subsection

			 (b)(2), by striking death or; and

					(B)in subsection

			 (d)(2), by striking death or.

					(7)Death resulting

			 from offenses involving transportation of explosives, destruction of government

			 property, or destruction of property related to foreign or interstate

			 commerceSection 844 of title 18, United States Code, is

			 amended—

					(A)in subsection

			 (d), by striking or to the death penalty;

					(B)in subsection

			 (f)(3), by striking subject to the death penalty, or;

					(C)in subsection

			 (i), by striking or to the death penalty; and

					(D)in subsection

			 (n), by striking (other than the penalty of death).

					(8)Murder

			 committed by use of a firearm during commission of a crime of violence or a

			 drug trafficking crimeSection 924(j)(1) of title 18, United

			 States Code, is amended by striking by death or.

				(9)GenocideSection

			 1091(b)(1) of title 18, United States Code, is amended by striking death

			 or.

				(10)First degree

			 murderSection 1111(b) of title 18, United States Code, is

			 amended by striking by death or.

				(11)Murder by a

			 Federal prisonerSection 1118 of title 18, United States Code, is

			 amended—

					(A)in subsection

			 (a), by striking by death or; and

					(B)in subsection

			 (b), in the third undesignated paragraph—

						(i)by

			 inserting or before an indeterminate; and

						(ii)by

			 striking , or an unexecuted sentence of death.

						(12)Murder of a

			 State or local law enforcement official or other person aiding in a Federal

			 investigation; murder of a State correctional officerSection

			 1121 of title 18, United States Code, is amended—

					(A)in subsection

			 (a), by striking by sentence of death or; and

					(B)in subsection

			 (b)(1), by striking or death.

					(13)Murder during

			 a kidnapingSection 1201(a) of title 18, United States Code, is

			 amended by striking death or.

				(14)Murder during

			 a hostage-takingSection 1203(a) of title 18, United States Code,

			 is amended by striking death or.

				(15)Murder with

			 the intent of preventing testimony by a witness, victim, or

			 informantSection 1512(a)(2)(A) of title 18, United States Code,

			 is amended by striking the death penalty or.

				(16)Mailing of

			 injurious articles with intent to kill or resulting in

			 deathSection 1716(i) of title 18, United States Code, is amended

			 by striking to the death penalty or.

				(17)Assassination

			 or kidnaping resulting in the death of the president or vice

			 presidentSection 1751 of title 18, United States Code, is

			 amended—

					(A)in subsection

			 (b)(2), by striking death or; and

					(B)in subsection

			 (d)(2), by striking death or.

					(18)Murder for

			 hireSection 1958(a) of title 18, United States Code, is amended

			 by striking death or.

				(19)Murder

			 involved in a racketeering offenseSection 1959(a)(1) of title

			 18, United States Code, is amended by striking death or.

				(20)Willful

			 wrecking of a train resulting in deathSection 1992(b) of title

			 18, United States Code, is amended by striking to the death penalty

			 or.

				(21)Bank

			 robbery-related murder or kidnapingSection 2113(e) of title 18,

			 United States Code, is amended by striking death or.

				(22)Murder related

			 to a carjackingSection 2119(3) of title 18, United States Code,

			 is amended by striking , or sentenced to death.

				(23)Murder related

			 to aggravated child sexual abuseSection 2241(c) of title 18,

			 United States Code, is amended by striking unless the death penalty is

			 imposed,.

				(24)Murder related

			 to sexual abuseSection 2245 of title 18, United States Code, is

			 amended by striking punished by death or.

				(25)Murder related

			 to sexual exploitation of childrenSection 2251(d) of title 18,

			 United States Code, is amended by striking punished by death

			 or.

				(26)Murder

			 committed during an offense against maritime navigationSection

			 2280(a)(1) of title 18, United States Code, is amended by striking

			 punished by death or.

				(27)Murder

			 committed during an offense against a maritime fixed

			 platformSection 2281(a)(1) of title 18, United States Code, is

			 amended by striking punished by death or.

				(28)Terrorist

			 murder of a United States national in another countrySection

			 2332(a)(1) of title 18, United States Code, is amended by striking death

			 or.

				(29)Murder by the

			 use of a weapon of mass destructionSection 2332a of title 18,

			 United States Code, is amended—

					(A)in subsection

			 (a), by striking punished by death or; and

					(B)in subsection

			 (b), by striking by death, or.

					(30)Murder by Act

			 of terrorism transcending national boundariesSection

			 2332b(c)(1)(A) of title 18, United States Code, is amended by striking

			 by death, or.

				(31)Murder

			 involving tortureSection 2340A(a) of title 18, United States

			 Code, is amended by striking punished by death or.

				(32)Murder related

			 to a continuing criminal enterprise or related murder of a Federal, State, or

			 local law enforcement officerSection 408 of the

			 Controlled Substances Act

			 (21 U.S.C.

			 848) is amended—

					(A)in each of

			 subparagraphs (A) and (B) of subsection (e)(1), by striking , or may be

			 sentenced to death;

					(B)by striking

			 subsections (g) and (h) and inserting the following:

						

							(g)[Reserved.]

							(h)[Reserved.]

							;

					(C)in subsection

			 (j), by striking and as to appropriateness in that case of imposing a

			 sentence of death;

					(D)in subsection

			 (k), by striking , other than death, and all that follows before

			 the period at the end and inserting authorized by law;

			 and

					(E)by striking

			 subsections (l) and (m) and inserting the following:

						

							(l)[Reserved.]

							(m)[Reserved.]

							.

					(33)Death

			 resulting from aircraft hijackingSection 46502 of title 49,

			 United States Code, is amended—

					(A)in subsection

			 (a)(2), by striking put to death or; and

					(B)in subsection

			 (b)(1)(B), by striking put to death or.

					(b)Non-Homicide

			 related offenses

				(1)EspionageSection

			 794(a) of title 18, United States Code, is amended by striking punished

			 by death or and all that follows before the period and inserting

			 imprisoned for any term of years or for life.

				(2)TreasonSection

			 2381 of title 18, United States Code, is amended by striking shall

			 suffer death, or.

				(c)Repeal of

			 criminal procedures relating to imposition of death sentence

				(1)In

			 generalChapter 228 of title 18, United States Code, is

			 repealed.

				(2)Technical and

			 conforming amendmentThe table of chapters for part II of title

			 18, United States Code, is amended by striking the item relating to chapter

			 228.

				3.Prohibition on

			 imposition of death sentence

			(a)In

			 generalNotwithstanding any other provision of law, no person may

			 be sentenced to death or put to death on or after the date of enactment of this

			 Act for any violation of Federal law .

			(b)Persons

			 sentenced before date of enactmentNotwithstanding any other

			 provision of law, any person sentenced to death before the date of enactment of

			 this Act for any violation of Federal law shall serve a sentence of life

			 imprisonment without the possibility of parole.

			

